DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the recited combinations of elements, including for each respective one of the points in time of the sequence of discrete points in time after a first one of the points in time, the respective one of the input signals that is supplied to the neural network at the respective point time follows, in the sequence of input signals, the input signal that had been supplied to the neural network at the immediately preceding one of the points in time of the sequence of discrete points in time; and all of the input signals of the sequence of input signals is supplied to the neural network over an entirety of the sequence of discrete points in time; and at each respective one of at least one of the points in time of the sequence of discrete points in time at which one of the sequence of input signals is supplied to the input of the neural network, further simultaneously propagating at least one other of the signals or a respective derivative thereof present on the sequence of layers in each case to a respective subsequent layer, as in claims 15 and 25-27; at a first point in time of a sequence of discrete points in time, supplying the neural network with a first input signal of the sequence of input signals, and subsequently, at each of the subsequent points in time of the sequence of discrete points in time, supplying the neural network with another respective one of the input signals of the sequence of input signals that, in the sequence of input signals, immediately follows the input signal that had been supplied to the neural network at the immediately preceding one of the points in time, such that all of the sequence of input signals is thereby supplied to the input layer of the neural network; and for each of one or more of the sequence of layers, further propagating, at the discrete points in time, a respective signal present on the respective layer to a respective subsequent one of the sequence of layers, as in claims 17 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646